Case: 1:19-cv-00024-SJD-SKB Doc #: 24 Filed: 07/30/19 Page: 1 of 2 PAGEID #: 616

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ERIC C. DETERS, : Case No. 1:19-cv-24
Plaintiff, Judge Susan J. Dlott
v. : ORDER GRANTING DEFENDANT'S
MOTION FOR ATTORNEY’S FEES
MARK SCHWEIKERT,
Defendant.

This matter is before the Court on Defendant’s Motion for Attorney Fees (Doc. 22) and
Plaintiff's Show Cause Response (Doc. 23) to this Court’s prior Order that he explain why
Federal Rule of Civil Procedure 11 sanctions should not be imposed against Deters for filing a
frivolous complaint. Deters filed no opposition to Schweikert’s Motion for Attorney Fees.

Plaintiff, a former attorney who is no longer licensed to practice law, initiated this action
pro se challenging Visiting Judge Mark Schweikert’s Order dated October 4, 2018. In that
Order, Schweikert—after repeatedly warning Deters to stop being disruptive during court
proceedings—excluded Deters from attending further proceedings related to the Durrani
Litigation. Deters initiated this action pursuant to 42 U.S.C. § 1983, filing a 93-page Complaint
alleging that Schweikert, in his capacity as a visiting judge in the Hamilton County Court of
Common Pleas, violated his rights under the Ohio and United States Constitutions by removing

Deters from court proceedings related to the Durrani Litigation.' For the reasons explained in

 

' Although he is no longer licensed to practice law, Deters alleges that he works for his prior firm, Deters Law, “in
many capacities including as a trial consultant and paralegal in the courtroom during hearings and trials.” (Doc. 1 at
PagelD 2.)
Case: 1:19-cv-00024-SJD-SKB Doc #: 24 Filed: 07/30/19 Page: 2 of 2 PAGEID #: 617

the Report and Recommendation (Doc. 18), the Court previously granted Defendant’s motion for
judgment on the pleadings (Doc. 20).

Although Plaintiff has indicated that he no longer wishes to proceed with this action
(Doc. 19), Plaintiffs filings have forced both the Defendant and the Court to expend time and
resources adjudicating the patently frivolous claim presented. In addition, Plaintiff's Show
Cause Response exhibits no remorse for such filing and little understanding of the applicable
law. However, because 42 U.S.C. § 1988 entitles the Defendant, as the prevailing party in an
action pursuant to § 1983, to an award of attorney’s fees, the Court will not impose Rule 11
sanctions against Plaintiff this time. Instead, the Court has evaluated thoroughly the Defendant’s
fee request, and, employing a traditional lodestar analysis, finds it extremely reasonable for the
work performed in this case.

Accordingly, the Defendant’s Motion for Attorney Fees is hereby GRANTED in the

amount of $5,005.00,

 

IT IS SO ORDERED.
Dated: 30 20/9 atisie'o. Node)
Judge Susan J.{Dlott

United States District Court
